Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	The Examiner acknowledges the applicant’s amendment filed 8/5/2022.  At this point claims 1-20 are pending in the instant application and ready for examination by the Examiner.

Response to Arguments
2.	Applicant’s arguments filed on 8/5/2022 for claims 1-20 have been fully considered but are not persuasive.

3.	Applicant’s argument:
1. Claim Objections
The Office Action objects to claim 10 because of certain informalities.
Applicant has amended the claim in a manner believed fully responsive to the Examiner’s objection.
Therefore, Applicant respectfully requests the Examiner to reconsider and withdraw this objection.

Examiner’s answer:
The examiner removes the objection. 

4.	Applicant’s argument:
2. Claim Rejections Under 35 U.S.C. §101

With regard to the Examiner’s comments in item 3 starting on page 2 of the Office Action, although Applicant disagrees with the Examiner, merely to speed prosecution, Applicant has amended the independent claims to clearly define a specific, non-preemptive method and a practical use of the claimed invention, “significantly more” than an abstract idea, in a manner believed fully responsive to the comments in the Office Action.

Moreover, Applicant directs the Examiner to the “Revised Patent Subject Matter Eligibility Guidance,” issued on January 7, 2019 in which, in accordance with judicial precedent, and in an effort to improve certainty and reliability, the revised guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes certain groupings of subject matter: mathematical concepts; certain methods of organizing human activity; and mental processes.

That is, in Ex Parte Fanaru based on the revised guidance on the application of §101 (published Jan 7, 2019), in Step 2A Prong 1, the Examiner failed to identify an ineligible abstract idea by referring Ex Parte Fanaru (Appeal No. 2017-002898).
More specifically, the PTAB (Patent Trial and Appeal Board) of the USPTO has issued a decision (“Ex Parte Fanaru” Appeal No. 2017-002898) reversing the Examiners’ 35 USC 101 rejections based on the Revised Guidance published on Jan 7, 2019 by the USPTO. Further, Applicant respectfully disagrees with the analysis under both of steps 2A and 2B by the Examiner.

Regarding Data Engine, a key take-away from Data Engine that Applicant wishes to present to the Examiner is that the legal question is whether the claimed invention is ‘directed to’ the abstract idea and not whether the invention is believed to be an abstract idea.

The claim and limitations are an abstract idea mathematical concept or can be a mental process, not significantly more or a practical application. 

In Data Engine, the court found claim 12 as eligible because the claim recites specific steps detailing the method of navigating through a specific interface of spreadsheet pages within a three-dimensional spreadsheet environment using notebook tabs. The court found claim 1 ineligible because the claim is ‘directed to’ the abstract idea of identifying and storing electronic spreadsheet pages. The claims say the “what” they are doing, but not the “how” as compared to the (previous) eligible claim 12. Claim 1 generically recites “associating each of the cell matrices with a user-settable page identifier” and does not recite the specific implementation of a notebook tab interface as compared to claim 12.

Examiner’s answer:
35 U.S.C. 101   Inventions patentable
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	The claims and individual limitations recite mathematical concepts or mental processes are not a practical application and fall short of significantly more. Each limitation is cited and addressed. 
	The example ‘Ex Parte Fanaru’ does not apply in this instance. Ex Parte Fanaru alters operations of the computing system. The instant application has no such concept. 
	

5.	Applicant’s argument:
Just as in Data Engine, present claims recite specific steps detailing a specific manner with specific limitations. The claimed invention does not merely recite “what” the invention is doing, but recites “how” the invention is doing the “what”.

Data Engine stands for how the claims of the invention matter and not the disclosure. The claimed invention is more identical to the specifics of the eligible claim 12 of Data Engine than the ineligible claim 1.

That is, the claimed invention is not ‘directed to’ an abstract idea. Therefore, the claimed invention is patent eligible.

Examiner’s answer:
‘Data engine’ pertains to the operations of a computer which has nothing in common in determining which question to select. These are two separate domains.

6.	Applicant’s argument:
Assuming arguendo that the Examiner disagrees that the claimed invention is eligible under Step 2A, Applicant submits that the invention indeed is directed to significantly more under Step 2B.

Interestingly enough, in Core Wireless and Data Engine, the court concedes that even if the analysis were to proceed to Step 2B, each invention includes ‘significantly more’ because they improve upon the art itself and the inventions include ‘significantly more’ for many of the reasons that the invention is not ‘directed to’ the abstract idea.
Moreover, Applicant submits that the claimed invention under Step 2B is patent-eligible as including ‘significantly more’ for similar reasons as to DDR Holdings.

DDR Holding held the claims eligible because the claims addressed a problem specific to the internet (e.g., “Jn particular, the ’399 patent’s claims address the problem of retaining website visitors that, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host’s website after “clicking” on an advertisement and activating a hyperlink.”).

Similar to DDR Holdings, the claimed invention includes ‘significantly more’ than the abstract idea because the present claims address the problem in the art.

Examiner’s answer:
Examples of significantly more are in 2106.05 of the MPEP. Improvements to the functioning of a computer, technical field or technology are examples. A new process applied to rubber molding, or optimizing the speed of an actual machine. The transformation or reduction of an article to a different state or thing. Selecting questions fall short of this standard. 

7.	Applicant’s argument:
As Justice Thomas made clear in his opinion in Alice, if there is no risk of pre-emption and the abstract idea has not been properly defined, the Application on hand would be directed toward patent-eligible subject matter.
The claimed invention clearly “integrates the building blocks into something more”. See Alice Corp. Pty. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354-55, 189 L. Ed. 2d 296 (2014).
In view of the foregoing, the Examiner is respectfully requested to reconsider and withdraw this rejection.

Examiner’s answer:
Per the MPEP 2106.04(I), “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility.” 
….selecting questions to be answered by the user based on the determined probability in order to facilitate training of the user.
A human can select questions and therefore this limitation is considered a mental process.
….detecting, by a neural network at least one relationship pair, each relationship pair comprising a question previously answered by the specific user and the specific user’s previous score for at least one previously answered question;
This is a mathematical concept. A neural network is a mathematical model that behaves as a classifier. This is merely a mathematical concept performing the task it was designed for. 

8.	Applicant’s argument:
3. Claim Rejections Under 35 U.S.C. §103

That is, Appel, Choi, and Agarwal, either alone or in combination (arguendo), fail to teach or suggest, “ wherein the context information associated with the at least one previously answered question by the user includes at least one of whether the user has encountered the question before, how the user has previously answered the question when previously presented, and whether the question relates to a topic previously encountered by the user,” (emphasis added by Applicant) as recited in claim 1, and similarly recited in claims 9 and 17.

Examiner’s answer:
This is an additional limitation and is addressed by Appel. (Appel, 0051; For example, the conditional probability of Q2 occurring given that previous question Q1 was asked may be reinforced. For instance, both user customized graph DB and the general graph DB are updated from a user's interaction history database. In some embodiments, the interaction history data of each user is analyzed to identify the topics the user is most interested in, and this is used to enhance the probabilities of the questions related to these topics.)

9.	Applicant’s argument:
The deficiencies of Appel and Choi with regard to the above feature of the claims are clear and, as admitted by the Examiner, the alleged references fail to teach or suggest the above feature of the independent claims, which previously was partly recited in claim 6.

The Examiner attempts to rely on Agarwal for making up the deficiencies of Appel and Choi .

Examiner’s answer:
Agarwal is not used in regards to the independent claims. 

10.	Applicant’s argument:
Moreover, Applicant respectfully submits that these references are unrelated and would not have been combined as alleged by the Examiner since the configuration defined in the claims is much more precise than the generic functional difference articulated by the Examiner in the rejection. Thus, a person of ordinary skill in the art would not have considered combining these disparate references, absent impermissible hindsight.
Further, Applicant submits that there is no motivation or suggestion in the references or elsewhere (and thus no predictability for one of ordinary skill in the art) to urge the combination as alleged by the Examiner. Indeed, these references clearly do not teach or suggest their combination. Therefore, Applicant respectfully submits that one of ordinary skill in the art would not have combined the references as alleged by the Examiner.
Therefore, Applicant respectfully submits that one with ordinary skill in the art would not have combined Appel and Choi with the teachings of Agarwal, and even if combined, the alleged combination would not have taught or suggested (or rendered obvious) each and every feature of the claims. Therefore, Applicant respectfully requests the Examiner to reconsider and withdraw this rejection.

Examiner’s answer:
The examiner provides a reason to combine the references. 

Claim Rejections - 35 USC § 112
11.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The amended independent claims recite, ‘…how the user has previously answered the question when previously presented..’ The examiner views this as indefinite due to what is meant by ‘how the user has previously answered.’ Is it a binary result, such as it was answered or not answered? Is the grammar and spelling used in evaluation of ‘how it was previously answered? Is the answer correct? Is the answer related to the question? If so what are the guild lines to determine ‘correctness?’ The specification is silent in regards to what is meant by, ‘how the user has previously answered.’ 

Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more due. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four categories of invention, i.e., Process, machine, manufacture or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at Step2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.  

Step 1
According to the first part of the analysis, in the instant application, claims 1-16 are directed to a method. Claims 17-20 are directed to a program stored on non-transitory medium which a computer executes. Thus each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture or composition of matter). These claims recite a process. 

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception  (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1), In this case, the claims are determined to recite a judicial exception as explained below. These claims fall within the domain of a mental process and/or mathematical concept.

Claim(s) 1, 9 and 17 substantially recite
selecting questions to be answered by the user based on the determined probability in order to facilitate training of the user. (Claim 1)
selecting questions to be answered by the user based on the determined probability in order to facilitate training of the user. (Claim 9)
selecting questions to be answered by the user based on the determined probability in order to facilitate training of the user. (Claim 17)
The purpose of the invention is to determine the next question for training, a human which has access to previous scores in regards to context can decide on the next question to aid in training. For example, if the subject does very well in regards to context α, then choosing a question which is associated to context β. This way, the user gets training on material which they don’t know and not what they already know. Thus, this is a mental process.

Claim(s) 1, 9 and 17 further recite
detecting, by a neural network at least one relationship pair, each relationship pair comprising a question previously answered by the specific user and the specific user’s previous score for at least one previously answered question; (Claim 1)
detecting, by a neural network, at least one relationship pair, each relationship pair comprising a question previously answered by the specific user and the specific user’s previous score for at least one previously answered question; (Claim 9)
detecting, by a neural network at least one relationship pair, each relationship pair comprising a question previously answered by the specific user and the specific user’s previous score for at least one previously answered question; (Claim 17)
This is a mathematical concept. A neural network is a mathematical model that behaves as a classifier. This is merely a mathematical concept performing the task it was designed for. 

Claim(s) 2 and 10  substantially recite
calculating, by the neural network, a probability the specific user will successfully answer the at least one potential question successfully based on the detected relationship pairs, the detected context information associated with the at least one question previously answered by the user, and the detected context information associated with the at least one potential question to be presented to the specific user. (Claim 2)
calculating, by the neural network, a probability the specific user will successfully answer the at least one potential question successfully based on the detected relationship pairs, the detected context information associated with the at least one previously answered question by the user, and the detected context information associated with the at least one potential question to be presented to the specific user. (Claim 10)
The calculation of a probability is a mathematical concept.  

Claim(s) 4, 12 and 19 substantially recite
………embedding the detected at least one relationship pair in a question pair vector representation;
embedding the detected context information associated with the at least one previously answered question by the user in an answered question vector representation;
embedding the detected context information associated with the at least one potential question in a potential question vector representation; and
integrating the question pair vector representation, the answered question vector representation, and the potential question vector representation to produce a probability vector representation. (Claim 4)
………embedding the detected at least one relationship pair in a question pair vector representation;
embedding the detected context information associated with the at least one previously answered question by the user in an answered question vector representation;
embedding the detected context information associated with the at least one potential question in a potential question vector representation; and
integrating the question pair vector representation, the answered question vector representation, and the potential question vector representation to produce a probability vector representation. (Claim 12)
……...embedding the detected at least one relationship pair in a question pair vector representation;
embedding the detected context information associated with the at least one previously answered question by the user in an answered question vector representation;
embedding the detected context information associated with the at least one potential question in a potential question vector representation; and
integrating the question pair vector representation, the answered question vector representation, and the potential question vector representation to produce a probability vector representation. (Claim 19)
Placing data into vector form and resulting data being outputting in vector form is a mathematical concept. If a calculation of similarity is desired, then a distance can be generated and associated with that specific variable. This is a mathematical concept. 

Claim(s) 5, 13 and 20 substantially recite
………wherein a bi-interaction integration method is used to integrate the question pair vector representation, the answered question vector representation, and the potential question vector representation. (Claim 5)
………wherein a bi-interaction integration method is used to integrate the question pair vector representation, the answered question vector representation, and the potential question vector representation. (Claim 13)
……… wherein a bi- interaction integration method is used to integrate a question pair vector representation, an answered question vector representation, and a potential question vector representation. (Claim 20)
	This is the algorithm which places data from question vector and a potential question vector into a data structure and thus meets the requirement of a mathematical concept. 

Claim(s) 7 and 15 substantially recite
………embedding the detected at least one relationship pair in a question pair vector representation;
embedding the detected context information associated with the at least one previously answered question by the user in an answered question vector representation; and
integrating the question pair vector representation, and the answered question vector representation to produce a probability vector representation. (Claim 7)
………embedding the detected at least one relationship pair in a question pair vector representation;
embedding the detected context information associated with the at least one potential question in a potential question vector representation; and
integrating the question pair vector representation, and the potential question vector representation to produce a probability vector representation. (Claim 15)
This is the algorithm which places data regarding a relationship pair, and a previous question and into vector form,  integrating this information to produce a probability. This is a mathematical concept due to the generation of a probability is a formula or algorithm which normally produces a value between 0 and 1. Thus these claims fall within the domain of a mathematical concept. 

Claim(s) 8 and 16 substantially recite
wherein the integrating comprises using a context integration method including one or more or: concatenation; multiplication; concatenation and multiplication; pooling; and bi-interaction. (Claim 8)
wherein the integrating comprises using a context integration method including one or more or: concatenation; multiplication; concatenation and multiplication; pooling; and bi-interaction. (Claim 16)
The examiner views concatenation and pooling as a mental process and multiplication with bi-interaction as a mathematical concept. 

Step 2A, Prong two: 
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all the claims individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below. 

Claim(s) 1, 9 and 17 substantially recite
determining, by the neural network, a probability that the specific user will successfully answer a subsequent question selected from a plurality of potential questions based on the detected relationship pairs, the detected context information associated with the at least one previously answered question by the user, and context information associated with at least one potential question to be answered by the user; and (Claim 1)
determining, by the neural network, a probability that the specific user will successfully answer the at least one potential question based on the detected at least one relationship pair and the detected context information associated with at least one potential question to be presented to the specific user; and (Claim 9)
determining, by the neural network, a probability that the specific user will successfully answer the at least one potential question successfully based on the detected relationship pairs, the detected context information associated with the at least one previously answered question by the user, and the detected context information associated with the at least one potential question to be presented to the specific user; and (Claim 17)
This is an insignificant extra solution activity by generic computer executing a neural network for a resulting probability. This is not a practical application. See MPEP 2106.05(f) od examples. 

Claim(s) 1, 9 and 17 further recite
detecting, by the neural network, context information associated with the at least one question previously answered by the user, the context information representing conditions or circumstances occurring at a time of the user previously answered the at least one question; (Claim 1)
detecting, by the neural network, context information associated with at least one potential question to be presented to the specific user, the context information representing conditions or circumstances occurring at a time of the at least one question is to be presented to the specific user; (Claim 9)
detecting, by the neural network, context information associated with at least one potential question to be presented to the specific user, the context information representing conditions or circumstances occurring at a time of the at least one question is to be presented to the specific user; (Claim 17)
detecting, by the neural network, context information associated with the at least one question previously answered by the user, the context information representing conditions or circumstances occurring at a time of the user previously answered the at least one question; (Claim 17)
The recitation of using a neural network to perform the steps of claim 1 is an additional element.  however, the claim does not providing any details of the neural network.  This amounts to generic recitation of the neural network as a generic computer component and mere instruction to apply the abstract idea on a generic computer (MPEP 2106.05(f)).
According to [0074] of the published spec, time needed to answer question is a type of context information.  detecting amount of time needed to answer the question is mere data gathering, MPEP 2106.05(g) for examples. This is not considered a practical application. 

Claim(s) 2, 10 and 18 further recite
……… detecting, by the neural network, context information associated with the at least one potential question to be presented to the specific user, the context information representing conditions or circumstances occurring at a time of the at least one question is to be presented to the specific user; and (Claim 2)
……… detecting, by the neural network, context information associated with the at least one previously answered question by the user, the context information representing conditions or circumstances occurring at a time of the user previously answered the at least one question; and (Claim 10)
……… wherein the context information associated with the at least one previously answered question by the user includes one or more of a time elapsed between the question being presented and an answer being received from the user, whether the user has encountered the question before, how the user has previously answered the question when previously presented, whether the question relates to a topic previously encountered by the user; and
wherein the context information associated with the at least one potential question to be presented to the specific user includes one or more of a current time elapsed since the specific user was presented with a question, a time elapsed since the specific user previously encountered a same topic as the at least one potential question, whether the specific user has encountered the at least one potential question, and a time elapsed since the specific user previously encountered the at least one potential question. (Claim 18)
Metadata from questions such as time elapsed, a previous response, repetition, previous score and associated topic and compared to a potential question metadata such as time elapsed, a previous response, repetition, previous score remains metadata and does not integrate into practical application. Mere data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g)

Claim(s) 3 and 11 further recite
……….wherein the context information associated with the at least one potential question to be presented to the specific user includes one or more of a current time elapsed since the specific user was presented with a question, a time elapsed since the specific user previously encountered a same topic as the at least one potential question, whether the specific user has encountered the at least one potential question, and a time elapsed since the specific user previously encountered the at least one potential question. (Claim 3)
………. wherein the context information associated with the at least one previously answered question by the user includes one or more of a time elapsed between the question being presented and an answer being received from the user, whether the user has encountered the question before, how the user has previously answered the question when previously presented, whether the question relates to a topic previously encountered by the user.. (Claim 11)
Metadata being time elapsed, a previous response, repetition, previous score and associated topic being presented with a potential question having the same metadata is merely a requirement or a filter. Data gathering, which is insignificant extra solution activity. See MPEP 2106.05(g). This is an additional element and does not integrate into practical application.

Claim(s) 6 and 14 further recite
……….wherein the context information associated with the at least one previously answered question by the user further includes one or more of a time elapsed between the question being presented and an answer being received from the user. (Claim 6)
……….wherein the context information associated with the at least one potential question to be presented to the specific user includes one or more of a current time elapsed since the specific user was presented with a question, a time elapsed since the specific user previously encountered a same topic as the at least one potential question, whether the specific user has encountered the at least one potential question, and a time elapsed since the specific user previously encountered the at least one potential question. (Claim 14)
Previous or potential questions having metadata and associating this with other questions of the same metadata is merely comparing data from different data sets. This is an additional element and does not integrate into practical application.

The judicial exception is not integrated into a practical application. There is no claimed application in which the invention is to be employed. There is no specific application such as individual life expectancy or rock boring bit longevity. There are no general domains such as farming or business methods. A system of system appears to be as general as possible and all encompassing.   

Step 2B: 
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below. 

Claim(s) 1, 9 and 17 substantially recite
determining, by the neural network, a probability that the specific user will successfully answer a subsequent question selected from a plurality of potential questions based on the detected relationship pairs, the detected context information associated with the at least one previously answered question by the user, and context information associated with at least one potential question to be answered by the user; and (Claim 1)
determining, by the neural network, a probability that the specific user will successfully answer the at least one potential question based on the detected at least one relationship pair and the detected context information associated with at least one potential question to be presented to the specific user; and (Claim 9)
determining, by the neural network, a probability that the specific user will successfully answer the at least one potential question successfully based on the detected relationship pairs, the detected context information associated with the at least one previously answered question by the user, and the detected context information associated with the at least one potential question to be presented to the specific user; and (Claim 17)
This is an insignificant extra solution activity by generic computer executing a neural network for a resulting probability. This is not considered significantly more. See MPEP 2106.05(f) od examples. 

Claim(s) 1, 9 and 17 further recite
detecting, by the neural network, context information associated with the at least one question previously answered by the user, the context information representing conditions or circumstances occurring at a time of the user previously answered the at least one question; (Claim 1)
detecting, by the neural network, context information associated with at least one potential question to be presented to the specific user, the context information representing conditions or circumstances occurring at a time of the at least one question is to be presented to the specific user; (Claim 9)
detecting, by the neural network, context information associated with at least one potential question to be presented to the specific user, the context information representing conditions or circumstances occurring at a time of the at least one question is to be presented to the specific user; (Claim 17)
detecting, by the neural network, context information associated with the at least one question previously answered by the user, the context information representing conditions or circumstances occurring at a time of the user previously answered the at least one question; (Claim 17)
This is merely determining the context and metadata from a previous question or a potential question. This is an additional element claim and does not amount to significantly more than the judicial exception.
The recitation of using a neural network to perform the steps of claim 1 is an additional element.  however, the claim does not providing any details of the neural network.  This amounts to generic recitation of the neural network as a generic computer component and mere instruction to apply the abstract idea on a generic computer (MPEP 2106.05(f)).
According to [0074] of the published spec, time needed to answer question is a type of context information.  detecting amount of time needed to answer the question is mere data gathering, MPEP 2106.05(g) for examples. This is not considered significantly more. 

Claim(s) 2, 10 and 18 further recite
……… detecting, by the neural network, context information associated with the at least one potential question to be presented to the specific user, the context information representing conditions or circumstances occurring at a time of the at least one question is to be presented to the specific user; and (Claim 2)
……… detecting, by the neural network, context information associated with the at least one previously answered question by the user, the context information representing conditions or circumstances occurring at a time of the user previously answered the at least one question; and (Claim 10)
……… wherein the context information associated with the at least one previously answered question by the user includes one or more of a time elapsed between the question being presented and an answer being received from the user, whether the user has encountered the question before, how the user has previously answered the question when previously presented, whether the question relates to a topic previously encountered by the user; and
wherein the context information associated with the at least one potential question to be presented to the specific user includes one or more of a current time elapsed since the specific user was presented with a question, a time elapsed since the specific user previously encountered a same topic as the at least one potential question, whether the specific user has encountered the at least one potential question, and a time elapsed since the specific user previously encountered the at least one potential question. (Claim 18)
Metadata from questions such as time elapsed, a previous response, repetition, previous score and associated topic and compared to a potential question metadata such as time elapsed, a previous response, repetition, previous score remains metadata, This is an additional element claim and does not amount to significantly more than the judicial exception. See section 2106.05(f) for example of examples.

Claim(s) 3 and 11 further recite
……….wherein the context information associated with the at least one potential question to be presented to the specific user includes one or more of a current time elapsed since the specific user was presented with a question, a time elapsed since the specific user previously encountered a same topic as the at least one potential question, whether the specific user has encountered the at least one potential question, and a time elapsed since the specific user previously encountered the at least one potential question. (Claim 3)
………. wherein the context information associated with the at least one previously answered question by the user includes one or more of a time elapsed between the question being presented and an answer being received from the user, whether the user has encountered the question before, how the user has previously answered the question when previously presented, whether the question relates to a topic previously encountered by the user.. (Claim 11)
Metadata being time elapsed, a previous response, repetition, previous score and associated topic being presented with a potential question having the same metadata is merely a requirement or a filter. This is an additional element claim and does not amount to significantly more than the judicial exception. See MPEP 2106.05(h) for example of examples. 

Claim(s) 6 and 14 further recite
……….wherein the context information associated with the at least one question previously answered question by the user further includes one or more of a time elapsed between the question being presented and an answer being received from the user. (Claim 6)
……….wherein the context information associated with the at least one potential question to be presented to the specific user includes one or more of a current time elapsed since the specific user was presented with a question, a time elapsed since the specific user previously encountered a same topic as the at least one potential question, whether the specific user has encountered the at least one potential question, and a time elapsed since the specific user previously encountered the at least one potential question. (Claim 14)
Previous or potential questions having metadata and associating this with other questions of the same metadata is merely comparing data from different data sets. This is an additional element claim and does not amount to significantly more than the judicial exception. See MPEP 2106.05(h) for example of examples.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-3, 6, 9-11, 14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appel in view of Choi. (U. S. Patent Publication 20170351962, referred to as Appel; U. S. Patent Publication 20150244656, referred to as Choi)

Claim 1
Appel discloses a method of tailoring training questions to a specific user in a computer based training system, the method comprising: detecting, by a neural network at least one relationship pair, each relationship pair comprising a question previously answered by the specific user and the specific user’s previous score for at least one previously answered question (Appel, 0003, 0026, ‘The method may further include searching a question database storing questions and a conditional probability of one question to be asked given that a previous question was asked, for all questions in the question database, the conditional probability determined based on a supervised learning algorithm, natural language processing that determines distance metric between the questions, and user data obtained from a plurality of data sources.’ And ‘In some embodiments of the present disclosure, the system and/or method may build or generate the weighted directed graph data structure and probabilities that define the prediction flow based on the following aspects: (i) supervised learning algorithms, such as neural networks, to predict new links;…’) detecting, by the neural network, context information associated with the at least one question previously answered by the user, the context information representing conditions or circumstances occurring at a time of the user previously answered the at least one question (Appel, 0038;  Both questions are related to the previous question Q2, however, question Q3 may have been determined to be more popular in the user's current location at the current time, and therefore, may have higher conditional probability, e.g., P(Q3|Q2)=0.62 while Q5 have P(Q5|Q2)=0.44. Since P(Q3|Q2)>P(Q5|Q2), question Q3 was suggested.);…. wherein the context information associated with the at least one previously answered question by the user includes at least one of whether the user has encountered the question before, how the user has previously answered the question when previously presented, and whether the question relates to a topic previously encountered by the user. (Appel, 0051; For example, the conditional probability of Q2 occurring given that previous question Q1 was asked may be reinforced. For instance, both user customized graph DB and the general graph DB are updated from a user's interaction history database. In some embodiments, the interaction history data of each user is analyzed to identify the topics the user is most interested in, and this is used to enhance the probabilities of the questions related to these topics.)
Appel does not disclose expressly determining, by the neural network, a probability that the specific user will successfully answer a subsequent question selected from a plurality of potential questions based on the detected relationship pairs, the detected context information associated with the at least one previously answered question by the user, and context information associated with at least one potential question to be answered by the user; and selecting questions to be answered by the user based on the determined probability in order to facilitate training of the user.
Choi discloses determining, by the neural network, a probability that the specific user will successfully answer a subsequent question selected from a plurality of potential questions based on the detected relationship pairs, the detected context information associated with the at least one previously answered question by the user, and context information associated with at least one potential question to be answered by the user (Choi, 0128; The message control module 1842 may give a subsequent question based on records about the previous question, such as giving a subsequent question only to a user having sent a correct answer to the previous question through a response 2202 of the response recording module 1846, or giving a subsequent question based on a correct answer rate of the previous question through the response 2202 of the statistics module 1843.); and selecting questions to be answered by the user based on the determined probability in order to facilitate training of the user. (Choi, 0060; Embodiments of the present invention may be applied to all the systems based on a user participative interactive service, such as an e-Learning system, not to mention of a broadcast system of a TV environment.) It would have been obvious to one having ordinary skill in the art, having the teachings of Appel and Choi before him before the effective filing date of the claimed invention, to modify Appel to incorporate the ability to predict with accuracy the response of a user in regards to a question, choosing a question, taking into consideration other indirect factors in regards to the predicted accuracy, of Choi. Given the advantage of determining if additional question within the same domain are needed or to start in another domain, allowing the invention to select a question to reinforce one domain or start another domain training, and taking into other real world factors which have an effect on a user’s performance, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 2
Appel discloses wherein the determining the probability comprises: detecting, by the neural network, context information associated with the at least one potential question to be presented to the specific user, the context information representing conditions or circumstances occurring at a time of the at least one question is to be presented to the specific user (Appel, 0038;  For this example, the following conditional probabilities may be used to populate a training dataset: P(Q2|Q1)=0.85 P(Q3|Q2)=0.62 P(Q4|Q3)=0.75. This example shows the use of user data users' profiles (e.g., social network, mobile, wearable devices, and/or others) to increase the chance of the system suggesting a question that the user is actually interested. For example, instead of asking question Q3, the system could have suggested question Q5: “Would you like to know more about yellow fever?”. Both questions are related to the previous question Q2, however, question Q3 may have been determined to be more popular in the user's current location at the current time, and therefore, may have higher conditional probability, e.g., P(Q3|Q2)=0.62 while Q5 have P(Q5|Q2)=0.44. Since P(Q3|Q2)>P(Q5|Q2), question Q3 was suggested.); and calculating, by the neural network, a probability the specific user will successfully answer the at least one potential question successfully based on the detected relationship pairs, the detected context information associated with the at least one question previously answered by the user, and the detected context information associated with the at least one potential question to be presented to the specific user. (Appel, 0038;  For this example, the following conditional probabilities may be used to populate a training dataset: P(Q2|Q1)=0.85 P(Q3|Q2)=0.62 P(Q4|Q3)=0.75….)

Claim 3
Appel does not disclose expressly wherein the context information associated with the at least one potential question to be presented to the specific user includes one or more of a current time elapsed since the specific user was presented with a question, a time elapsed since the specific user previously encountered a same topic as the at least one potential question, whether the specific user has encountered the at least one potential question, and a time elapsed since the specific user previously encountered the at least one potential question.
Choi discloses wherein the context information associated with the at least one potential question to be presented to the specific user includes one or more of a current time elapsed since the specific user was presented with a question, a time elapsed since the specific user previously encountered a same topic as the at least one potential question, whether the specific user has encountered the at least one potential question, and a time elapsed since the specific user previously encountered the at least one potential question. (Choi, 0096, 0116; ‘The manager monitor screen 1400 may provide program related time information 1401 (for example, a current time, an elapsed time, etc.), a "real-time participation information" tap 1402, a "participation status for each question" tap 1403, and an "answerer list" tap 1404.’ And ‘For example, when a user participation time for a question is designated as 3 minutes, a UI for inputting an "answer" may be activated immediately after the question is given and may be inactivated after 3 minutes is elapsed.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Appel and Choi before him before the effective filing date of the claimed invention, to modify Appel to incorporate the ability to predict with accuracy the response of a user in regards to a question, choosing a question, taking into consideration other indirect factors in regards to the predicted accuracy, of Choi. Given the advantage of determining if additional question within the same domain are needed or to start in another domain, allowing the invention to select a question to reinforce one domain or start another domain training, and taking into other real world factors which have an effect on a user’s performance, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 6
Appel does not disclose expressly wherein the context information associated with the at least one previously answered question by the user further includes one or more of a time elapsed between the question being presented and an answer being received from the user.
Choi discloses wherein the context information associated with the at least one previously answered question by the user further includes one or more of a time elapsed between the question being presented and an answer being received from the user. (Choi, 0096; The manager monitor screen 1400 may provide program related time information 1401 (for example, a current time, an elapsed time, etc.), a "real-time participation information" tap 1402, a "participation status for each question" tap 1403, and an "answerer list" tap 1404. Here, referring to FIG. 14, the "real-time participation information" tap 1402 may provide the number of current participants collected in real time, a participation status for each region, a participation status for each age, and a participation status for each sex. Also, referring to FIG. 15, the "participation status for each question" tap 1403 may provide a correct answer rate, a hint reception rate, an ad reception rate, and a retry rate for each question.) It would have been obvious to one having ordinary skill in the art, having the teachings of Appel and Choi before him before the effective filing date of the claimed invention, to modify Appel to incorporate the ability to predict with accuracy the response of a user in regards to a question, choosing a question, taking into consideration other indirect factors in regards to the predicted accuracy, of Choi. Given the advantage of determining if additional question within the same domain are needed or to start in another domain, allowing the invention to select a question to reinforce one domain or start another domain training, and taking into other real world factors which have an effect on a user’s performance, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 9
Appel discloses a method of tailoring training questions to a specific user in a computer based training system, the method comprising: detecting, by a neural network, at least one relationship pair, each relationship pair comprising a question previously answered by the specific user and the specific user’s previous score for at least one previously answered question (Appel, 0003, 0026, ‘The method may further include searching a question database storing questions and a conditional probability of one question to be asked given that a previous question was asked, for all questions in the question database, the conditional probability determined based on a supervised learning algorithm, natural language processing that determines distance metric between the questions, and user data obtained from a plurality of data sources.’ And ‘In some embodiments of the present disclosure, the system and/or method may build or generate the weighted directed graph data structure and probabilities that define the prediction flow based on the following aspects: (i) supervised learning algorithms, such as neural networks, to predict new links;…’) detecting, by the neural network, context information associated with at least one potential question to be presented to the specific user, the context information representing conditions or circumstances occurring at a time of the at least one question is to be presented to the specific user (Appel, 0038;  Both questions are related to the previous question Q2, however, question Q3 may have been determined to be more popular in the user's current location at the current time, and therefore, may have higher conditional probability, e.g., P(Q3|Q2)=0.62 while Q5 have P(Q5|Q2)=0.44. Since P(Q3|Q2)>P(Q5|Q2), question Q3 was suggested.);…. wherein the context information associated with the at least one previously answered question by the user includes at least one of whether the user has encountered the question before, how the user has previously answered the question when previously presented, and whether the question relates to a topic previously encountered by the user. (Appel, 0051; For example, the conditional probability of Q2 occurring given that previous question Q1 was asked may be reinforced. For instance, both user customized graph DB and the general graph DB are updated from a user's interaction history database. In some embodiments, the interaction history data of each user is analyzed to identify the topics the user is most interested in, and this is used to enhance the probabilities of the questions related to these topics.)
Appel does not disclose expressly determining, by the neural network, a probability that the specific user will successfully answer the at least one potential question based on the detected at least one relationship pair and the detected context information associated with at least one potential question to be presented to the specific user; and selecting questions to be answered by the user based on the determined probability in order to facilitate training of the user.
Choi discloses determining, by the neural network, a probability that the specific user will successfully answer the at least one potential question based on the detected at least one relationship pair and the detected context information associated with at least one potential question to be presented to the specific user (Choi, 0128; The message control module 1842 may give a subsequent question based on records about the previous question, such as giving a subsequent question only to a user having sent a correct answer to the previous question through a response 2202 of the response recording module 1846, or giving a subsequent question based on a correct answer rate of the previous question through the response 2202 of the statistics module 1843.); and selecting questions to be answered by the user based on the determined probability in order to facilitate training of the user. (Choi, 0060; Embodiments of the present invention may be applied to all the systems based on a user participative interactive service, such as an e-Learning system, not to mention of a broadcast system of a TV environment.) It would have been obvious to one having ordinary skill in the art, having the teachings of Appel and Choi before him before the effective filing date of the claimed invention, to modify Appel to incorporate the ability to predict with accuracy the response of a user in regards to a question, choosing a question, taking into consideration other indirect factors in regards to the predicted accuracy, of Choi. Given the advantage of determining if additional question within the same domain are needed or to start in another domain, allowing the invention to select a question to reinforce one domain or start another domain training, and taking into other real world factors which have an effect on a user’s performance, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 10
Appel discloses wherein the determining the probability comprises: detecting, by the neural network, context information associated with the at least one previously answered question by the user, the context information representing conditions or circumstances occurring at a time of the user previously answered the at least one question (Appel, 0038;  For this example, the following conditional probabilities may be used to populate a training dataset: P(Q2|Q1)=0.85 P(Q3|Q2)=0.62 P(Q4|Q3)=0.75. This example shows the use of user data users' profiles (e.g., social network, mobile, wearable devices, and/or others) to increase the chance of the system suggesting a question that the user is actually interested. For example, instead of asking question Q3, the system could have suggested question Q5: “Would you like to know more about yellow fever?”. Both questions are related to the previous question Q2, however, question Q3 may have been determined to be more popular in the user's current location at the current time, and therefore, may have higher conditional probability, e.g., P(Q3|Q2)=0.62 while Q5 have P(Q5|Q2)=0.44. Since P(Q3|Q2)>P(Q5|Q2), question Q3 was suggested.); and calculating, by the neural network, a probability the specific user will successfully answer the at least one potential question successfully based on the detected relationship pairs, the detected context information associated with the at least one previously answered question by the user, and the detected context information associated with the at least one potential question to be presented to the specific user. (Appel, 0038;  For this example, the following conditional probabilities may be used to populate a training dataset: P(Q2|Q1)=0.85 P(Q3|Q2)=0.62 P(Q4|Q3)=0.75….)

Claim 11
Appel does not disclose expressly wherein the context information associated with the at least one previously answered question by the user includes one or more of a time elapsed between the question being presented and an answer being received from the user, whether the user has encountered the question before, how the user has previously answered the question when previously presented, whether the question relates to a topic previously encountered by the user.
Choi discloses wherein the context information associated with the at least one previously answered question by the user includes one or more of a time elapsed between the question being presented and an answer being received from the user, whether the user has encountered the question before, how the user has previously answered the question when previously presented, whether the question relates to a topic previously encountered by the user. (Choi, 0096, 0116; ‘The manager monitor screen 1400 may provide program related time information 1401 (for example, a current time, an elapsed time, etc.), a "real-time participation information" tap 1402, a "participation status for each question" tap 1403, and an "answerer list" tap 1404.’ And ‘For example, when a user participation time for a question is designated as 3 minutes, a UI for inputting an "answer" may be activated immediately after the question is given and may be inactivated after 3 minutes is elapsed.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Appel and Choi before him before the effective filing date of the claimed invention, to modify Appel to incorporate the ability to predict with accuracy the response of a user in regards to a question, choosing a question, taking into consideration other indirect factors in regards to the predicted accuracy, of Choi. Given the advantage of determining if additional question within the same domain are needed or to start in another domain, allowing the invention to select a question to reinforce one domain or start another domain training, and taking into other real world factors which have an effect on a user’s performance, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 14
Appel does not disclose expressly wherein the context information associated with the at least one potential question to be presented to the specific user includes one or more of a current time elapsed since the specific user was presented with a question, a time elapsed since the specific user previously encountered a same topic as the at least one potential question, whether the specific user has encountered the at least one potential question, and a time elapsed since the specific user previously encountered the at least one potential question.
Choi discloses wherein the context information associated with the at least one potential question to be presented to the specific user includes one or more of a current time elapsed since the specific user was presented with a question, a time elapsed since the specific user previously encountered a same topic as the at least one potential question, whether the specific user has encountered the at least one potential question, and a time elapsed since the specific user previously encountered the at least one potential question. (Choi, 0096; The manager monitor screen 1400 may provide program related time information 1401 (for example, a current time, an elapsed time, etc.), a "real-time participation information" tap 1402, a "participation status for each question" tap 1403, and an "answerer list" tap 1404. Here, referring to FIG. 14, the "real-time participation information" tap 1402 may provide the number of current participants collected in real time, a participation status for each region, a participation status for each age, and a participation status for each sex. Also, referring to FIG. 15, the "participation status for each question" tap 1403 may provide a correct answer rate, a hint reception rate, an ad reception rate, and a retry rate for each question.) It would have been obvious to one having ordinary skill in the art, having the teachings of Appel and Choi before him before the effective filing date of the claimed invention, to modify Appel to incorporate the ability to predict with accuracy the response of a user in regards to a question, choosing a question, taking into consideration other indirect factors in regards to the predicted accuracy, of Choi. Given the advantage of determining if additional question within the same domain are needed or to start in another domain, allowing the invention to select a question to reinforce one domain or start another domain training, and taking into other real world factors which have an effect on a user’s performance, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 17
Appel discloses a non-transitory computer readable medium having stored therein a program for making a computer execute a method of tailoring training questions to a specific user in a computer based training system, the method comprising: detecting, by a neural network at least one relationship pair, each relationship pair comprising a question previously answered by the specific user and the specific user’s previous score for at least one previously answered question (Appel, 0003, 0026, ‘The method may further include searching a question database storing questions and a conditional probability of one question to be asked given that a previous question was asked, for all questions in the question database, the conditional probability determined based on a supervised learning algorithm, natural language processing that determines distance metric between the questions, and user data obtained from a plurality of data sources.’ And ‘In some embodiments of the present disclosure, the system and/or method may build or generate the weighted directed graph data structure and probabilities that define the prediction flow based on the following aspects: (i) supervised learning algorithms, such as neural networks, to predict new links;…’) detecting, by the neural network, context information associated with the at least one question previously answered by the user, the context information representing conditions or circumstances occurring at a time of the user previously answered the at least one question (Appel, 0038;  Both questions are related to the previous question Q2, however, question Q3 may have been determined to be more popular in the user's current location at the current time, and therefore, may have higher conditional probability, e.g., P(Q3|Q2)=0.62 while Q5 have P(Q5|Q2)=0.44. Since P(Q3|Q2)>P(Q5|Q2), question Q3 was suggested.);…. wherein the context information associated with the at least one previously answered question by the user includes at least one of whether the user has encountered the question before, how the user has previously answered the question when previously presented, and whether the question relates to a topic previously encountered by the user. (Appel, 0051; For example, the conditional probability of Q2 occurring given that previous question Q1 was asked may be reinforced. For instance, both user customized graph DB and the general graph DB are updated from a user's interaction history database. In some embodiments, the interaction history data of each user is analyzed to identify the topics the user is most interested in, and this is used to enhance the probabilities of the questions related to these topics.)
Appel does not disclose expressly detecting, by the neural network, context information associated with at least one potential question to be presented to the specific user, the context information representing conditions or circumstances occurring at a time of the at least one question is to be presented to the specific user; determining, by the neural network, a probability that the specific user will successfully answer the at least one potential question successfully based on the detected relationship pairs, the detected context information associated with the at least one previously answered question by the user, and the detected context information associated with the at least one potential question to be presented to the specific user; and selecting questions to be answered by the user based on the determined probability in order to facilitate training of the user.
Choi discloses detecting, by the neural network, context information associated with at least one potential question to be presented to the specific user, the context information representing conditions or circumstances occurring at a time of the at least one question is to be presented to the specific user (Choi, 0094; For example, the monitor module 225 may provide a function of providing current participant information, a participation status for each region, a participation status for each age, a participation status for each sex, participant statistical information for each question, and an individual participant status and a function of supporting a connection (text or a call) with a viewer during a program progress.); determining, by the neural network, a probability that the specific user will successfully answer the at least one potential question successfully based on the detected relationship pairs, the detected context information associated with the at least one previously answered question by the user, and the detected context information associated with the at least one potential question to be presented to the specific user (Choi, 0128; The message control module 1842 may give a subsequent question based on records about the previous question, such as giving a subsequent question only to a user having sent a correct answer to the previous question through a response 2202 of the response recording module 1846, or giving a subsequent question based on a correct answer rate of the previous question through the response 2202 of the statistics module 1843.); and selecting questions to be answered by the user based on the determined probability in order to facilitate training of the user. (Choi, 0060; Embodiments of the present invention may be applied to all the systems based on a user participative interactive service, such as an e-Learning system, not to mention of a broadcast system of a TV environment.) It would have been obvious to one having ordinary skill in the art, having the teachings of Appel and Choi before him before the effective filing date of the claimed invention, to modify Appel to incorporate the ability to predict with accuracy the response of a user in regards to a question, choosing a question, taking into consideration other indirect factors in regards to the predicted accuracy, of Choi. Given the advantage of determining if additional question within the same domain are needed or to start in another domain, allowing the invention to select a question to reinforce one domain or start another domain training, and taking into other real world factors which have an effect on a user’s performance, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 18
Appel discloses wherein the context information associated with the at least one previously answered question by the user includes one or more of a time elapsed between the question being presented and an answer being received from the user, whether the user has encountered the question before, how the user has previously answered the question when previously presented, whether the question relates to a topic previously encountered by the user (Appel, 0038;  For this example, the following conditional probabilities may be used to populate a training dataset: P(Q2|Q1)=0.85 P(Q3|Q2)=0.62 P(Q4|Q3)=0.75. This example shows the use of user data users' profiles (e.g., social network, mobile, wearable devices, and/or others) to increase the chance of the system suggesting a question that the user is actually interested. For example, instead of asking question Q3, the system could have suggested question Q5: “Would you like to know more about yellow fever?”. Both questions are related to the previous question Q2, however, question Q3 may have been determined to be more popular in the user's current location at the current time, and therefore, may have higher conditional probability, e.g., P(Q3|Q2)=0.62 while Q5 have P(Q5|Q2)=0.44. Since P(Q3|Q2)>P(Q5|Q2), question Q3 was suggested.); and wherein the context information associated with the at least one potential question to be presented to the specific user includes one or more of a current time elapsed since the specific user was presented with a question, a time elapsed since the specific user previously encountered a same topic as the at least one potential question, whether the specific user has encountered the at least one potential question, and a time elapsed since the specific user previously encountered the at least one potential question. (Appel, 0038;  For this example, the following conditional probabilities may be used to populate a training dataset: P(Q2|Q1)=0.85 P(Q3|Q2)=0.62 P(Q4|Q3)=0.75….)

Claim(s) 4-5, 7, 12-13, 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appel and Choi as applied to claim(s) 1-3, 6, 9-11, 14 and 17-18 above, and further in view of Smallwood. (U. S. Patent Publication 20040059626, referred to as Smallwood)

Claim 4
Appel and Choi do not disclose expressly wherein the calculating a probability the specific user will successfully answer the at least one potential question comprises: embedding the detected at least one relationship pair in a question pair vector representation; embedding the detected context information associated with the at least one previously answered question by the user in an answered question vector representation; embedding the detected context information associated with the at least one potential question in a potential question vector representation; and integrating the question pair vector representation, the answered question vector representation, and the potential question vector representation to produce a probability vector representation.
Smallwood discloses wherein the calculating a probability the specific user will successfully answer the at least one potential question comprises: embedding the detected at least one relationship pair in a question pair vector representation (Smallwood, 0048; Equation 4 is one of the primary equations used for the analysis process. Notice that only one matrix inversion is required for each update of the posterior distribution as long as the precision matrix and mean vector are known for each question-answer sequence.); embedding the detected context information associated with the at least one previously answered question by the user in an answered question vector representation (Smallwood, 0043; …where W is the vector of the user's WTPs {willingness to pay}, which are unknown; G(W) is the prior Gpdf for the user's WTPs; D is the observed data, i.e., the user's answer to the question….); embedding the detected context information associated with the at least one potential question in a potential question vector representation (Smallwood, 0042; Suppose that prior to asking a question of the user, a Gpdf has some known m and C parameters.); and integrating the question pair vector representation, the answered question vector representation, and the potential question vector representation to produce a probability vector representation. (Smallwood, 0043; where W is the vector of the user's WTPs, which are unknown; G(W) is the prior Gpdf for the user's WTPs; D is the observed data, i.e., the user's answer to the question; L(D.vertline.W) is a likelihood function for the observed data given knowledge of the user's WTPs; Z is a normalizing constant, i.e., the inverse of the summation of G(W)L(D.vertline.W) over all values of W; and F(W.vertline.D) is the desired new probability density function, referred to as the posterior distribution that describes the new state of information after observing the data, D.) It would have been obvious to one having ordinary skill in the art, having the teachings of Appel, Choi and Smallwood before him before the effective filing date of the claimed invention, to modify Appel and Choi to incorporate the ability to put questions, potential questions, answers and metadata into vector form of Smallwood. Given the advantage of giving all these different data forms a common reference so that differences can be calculated which reflects accuracy or prediction, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 5
Appel and Choi do not disclose expressly wherein a bi-interaction integration method is used to integrate the question pair vector representation, the answered question vector representation, and the potential question vector representation.
Smallwood discloses wherein a bi-interaction integration method is used to integrate the question pair vector representation, the answered question vector representation, and the potential question vector representation. (Smallwood, 0043; Question pair vector representation, the answered question vector representation maps to D is the observed data, i.e., the user's answer to the question. Potential question vector representation maps to is the desired new probability density function, referred to as the posterior distribution that describes the new state of information after observing the data, D.) It would have been obvious to one having ordinary skill in the art, having the teachings of Appel, Choi and Smallwood before him before the effective filing date of the claimed invention, to modify Appel and Choi to incorporate the ability to put questions, potential questions, answers and metadata into vector form of Smallwood. Given the advantage of giving all these different data forms a common reference so that differences can be calculated which reflects accuracy or prediction, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 7
Appel and Choi do not disclose expressly wherein the determining a probability that the specific user will successfully answer a subsequent question comprises: embedding the detected at least one relationship pair in a question pair vector representation; embedding the detected context information associated with the at least one previously answered question by the user in an answered question vector representation; and integrating the question pair vector representation, and the answered question vector representation to produce a probability vector representation.
Smallwood discloses wherein the determining a probability that the specific user will successfully answer a subsequent question comprises: embedding the detected at least one relationship pair in a question pair vector representation (Smallwood, 0048; Equation 4 is one of the primary equations used for the analysis process. Notice that only one matrix inversion is required for each update of the posterior distribution as long as the precision matrix and mean vector are known for each question-answer sequence.); embedding the detected context information associated with the at least one previously answered question by the user in an answered question vector representation (Smallwood, 0043; …where W is the vector of the user's WTPs {willingness to pay}, which are unknown; G(W) is the prior Gpdf for the user's WTPs; D is the observed data, i.e., the user's answer to the question….);; and integrating the question pair vector representation, and the answered question vector representation to produce a probability vector representation. (Smallwood, 0043; where W is the vector of the user's WTPs, which are unknown; G(W) is the prior Gpdf for the user's WTPs; D is the observed data, i.e., the user's answer to the question; L(D.vertline.W) is a likelihood function for the observed data given knowledge of the user's WTPs; Z is a normalizing constant, i.e., the inverse of the summation of G(W)L(D.vertline.W) over all values of W; and F(W.vertline.D) is the desired new probability density function, referred to as the posterior distribution that describes the new state of information after observing the data, D.) It would have been obvious to one having ordinary skill in the art, having the teachings of Appel, Choi and Smallwood before him before the effective filing date of the claimed invention, to modify Appel and Choi to incorporate the ability to put questions, potential questions, answers and metadata into vector form of Smallwood. Given the advantage of giving all these different data forms a common reference so that differences can be calculated which reflects accuracy or prediction, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 12
Appel and Choi do not disclose expressly wherein the calculating a probability the specific user will successfully answer the at least one potential question comprises: embedding the detected at least one relationship pair in a question pair vector representation; embedding the detected context information associated with the at least one previously answered question by the user in an answered question vector representation; embedding the detected context information associated with the at least one potential question in a potential question vector representation; and integrating the question pair vector representation, the answered question vector representation, and the potential question vector representation to produce a probability vector representation.
Smallwood discloses wherein the calculating a probability the specific user will successfully answer the at least one potential question comprises: embedding the detected at least one relationship pair in a question pair vector representation (Smallwood, 0048; Equation 4 is one of the primary equations used for the analysis process. Notice that only one matrix inversion is required for each update of the posterior distribution as long as the precision matrix and mean vector are known for each question-answer sequence.); embedding the detected context information associated with the at least one previously answered question by the user in an answered question vector representation (Smallwood, 0043; …where W is the vector of the user's WTPs {willingness to pay}, which are unknown; G(W) is the prior Gpdf for the user's WTPs; D is the observed data, i.e., the user's answer to the question….); embedding the detected context information associated with the at least one potential question in a potential question vector representation (Smallwood, 0042; Suppose that prior to asking a question of the user, a Gpdf has some known m and C parameters.); and integrating the question pair vector representation, the answered question vector representation, and the potential question vector representation to produce a probability vector representation. (Smallwood, 0043; where W is the vector of the user's WTPs, which are unknown; G(W) is the prior Gpdf for the user's WTPs; D is the observed data, i.e., the user's answer to the question; L(D.vertline.W) is a likelihood function for the observed data given knowledge of the user's WTPs; Z is a normalizing constant, i.e., the inverse of the summation of G(W)L(D.vertline.W) over all values of W; and F(W.vertline.D) is the desired new probability density function, referred to as the posterior distribution that describes the new state of information after observing the data, D.) It would have been obvious to one having ordinary skill in the art, having the teachings of Appel, Choi and Smallwood before him before the effective filing date of the claimed invention, to modify Appel and Choi to incorporate the ability to put questions, potential questions, answers and metadata into vector form of Smallwood. Given the advantage of giving all these different data forms a common reference so that differences can be calculated which reflects accuracy or prediction, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 13
Appel and Choi do not disclose expressly wherein a bi-interaction integration method is used to integrate the question pair vector representation, the answered question vector representation, and the potential question vector representation.
Smallwood discloses wherein a bi-interaction integration method is used to integrate the question pair vector representation, the answered question vector representation, and the potential question vector representation. (Smallwood, 0043; Question pair vector representation, the answered question vector representation maps to D is the observed data, i.e., the user's answer to the question. Potential question vector representation maps to is the desired new probability density function, referred to as the posterior distribution that describes the new state of information after observing the data, D.) It would have been obvious to one having ordinary skill in the art, having the teachings of Appel, Choi and Smallwood before him before the effective filing date of the claimed invention, to modify Appel and Choi to incorporate the ability to put questions, potential questions, answers and metadata into vector form of Smallwood. Given the advantage of giving all these different data forms a common reference so that differences can be calculated which reflects accuracy or prediction, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 15
Appel and Choi do not disclose expressly wherein the determining a probability that the specific user will successfully answer a subsequent question comprises: embedding the detected at least one relationship pair in a question pair vector representation; embedding the detected context information associated with the at least one potential question in a potential question vector representation; and integrating the question pair vector representation, and the potential question vector representation to produce a probability vector representation.
Smallwood discloses wherein the determining a probability that the specific user will successfully answer a subsequent question comprises: embedding the detected at least one relationship pair in a question pair vector representation (Smallwood, 0048; Equation 4 is one of the primary equations used for the analysis process. Notice that only one matrix inversion is required for each update of the posterior distribution as long as the precision matrix and mean vector are known for each question-answer sequence.); embedding the detected context information associated with the at least one potential question in a potential question vector representation (Smallwood, 0042; Suppose that prior to asking a question of the user, a Gpdf has some known m and C parameters.); and integrating the question pair vector representation, and the potential question vector representation to produce a probability vector representation. (Smallwood, 0043; where W is the vector of the user's WTPs, which are unknown; G(W) is the prior Gpdf for the user's WTPs; D is the observed data, i.e., the user's answer to the question; L(D.vertline.W) is a likelihood function for the observed data given knowledge of the user's WTPs; Z is a normalizing constant, i.e., the inverse of the summation of G(W)L(D.vertline.W) over all values of W; and F(W.vertline.D) is the desired new probability density function, referred to as the posterior distribution that describes the new state of information after observing the data, D.) It would have been obvious to one having ordinary skill in the art, having the teachings of Appel, Choi and Smallwood before him before the effective filing date of the claimed invention, to modify Appel and Choi to incorporate the ability to put questions, potential questions, answers and metadata into vector form of Smallwood. Given the advantage of giving all these different data forms a common reference so that differences can be calculated which reflects accuracy or prediction, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 19
Appel and Choi do not disclose expressly wherein the determining a probability that the specific user will successfully answer the at least one potential question comprises: embedding the detected at least one relationship pair in a question pair vector representation; embedding the detected context information associated with the at least one previously answered question by the user in an answered question vector representation; embedding the detected context information associated with the at least one potential question in a potential question vector representation; and integrating the question pair vector representation, the answered question vector representation, and the potential question vector representation to produce a probability vector representation.
Smallwood discloses wherein the determining a probability that the specific user will successfully answer the at least one potential question comprises: embedding the detected at least one relationship pair in a question pair vector representation (Smallwood, 0048; Equation 4 is one of the primary equations used for the analysis process. Notice that only one matrix inversion is required for each update of the posterior distribution as long as the precision matrix and mean vector are known for each question-answer sequence.); embedding the detected context information associated with the at least one previously answered question by the user in an answered question vector representation (Smallwood, 0043; …where W is the vector of the user's WTPs {willingness to pay}, which are unknown; G(W) is the prior Gpdf for the user's WTPs; D is the observed data, i.e., the user's answer to the question….); embedding the detected context information associated with the at least one potential question in a potential question vector representation (Smallwood, 0042; Suppose that prior to asking a question of the user, a Gpdf has some known m and C parameters.); and integrating the question pair vector representation, the answered question vector representation, and the potential question vector representation to produce a probability vector representation. (Smallwood, 0043; where W is the vector of the user's WTPs, which are unknown; G(W) is the prior Gpdf for the user's WTPs; D is the observed data, i.e., the user's answer to the question; L(D.vertline.W) is a likelihood function for the observed data given knowledge of the user's WTPs; Z is a normalizing constant, i.e., the inverse of the summation of G(W)L(D.vertline.W) over all values of W; and F(W.vertline.D) is the desired new probability density function, referred to as the posterior distribution that describes the new state of information after observing the data, D.) It would have been obvious to one having ordinary skill in the art, having the teachings of Appel, Choi and Smallwood before him before the effective filing date of the claimed invention, to modify Appel and Choi to incorporate the ability to put questions, potential questions, answers and metadata into vector form of Smallwood. Given the advantage of giving all these different data forms a common reference so that differences can be calculated which reflects accuracy or prediction, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 20
Appel and Choi do not disclose expressly wherein a bi- interaction integration method is used to integrate a question pair vector representation, an answered question vector representation, and a potential question vector representation
Smallwood discloses wherein a bi- interaction integration method is used to integrate a question pair vector representation, an answered question vector representation, and a potential question vector representation. (Smallwood, 0043; Question pair vector representation, the answered question vector representation maps to D is the observed data, i.e., the user's answer to the question. Potential question vector representation maps to is the desired new probability density function, referred to as the posterior distribution that describes the new state of information after observing the data, D.) It would have been obvious to one having ordinary skill in the art, having the teachings of Appel, Choi and Smallwood before him before the effective filing date of the claimed invention, to modify Appel and Choi to incorporate the ability to put questions, potential questions, answers and metadata into vector form of Smallwood. Given the advantage of giving all these different data forms a common reference so that differences can be calculated which reflects accuracy or prediction, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appel, Choi and Smallwood as applied to claim(s) 4-5, 7, 12-13, 15 and 19-20 above, and further in view of Agarwal. (U. S. Patent Publication 20140141401, referred to as Agarwal)

Claim 8
Appel and Choi and Smallwood do not disclose expressly wherein the integrating comprises using a context integration method including one or more or: concatenation; multiplication; concatenation and multiplication; pooling; and bi-interaction.
Agarwal discloses wherein the integrating comprises using a context integration method including one or more or: concatenation; multiplication; concatenation and multiplication; pooling; and bi-interaction. (Agarwal, 0130;  For each evidence-hypothesis pair, such systems/methods apply hundreds of methods that dissect and analyze the evidence along different scoring features such as type classification, time, geography, popularity, passage support, source reliability, and semantic relatedness. EC: To implement the information disclosed in the examples, ‘type classification, time, geography, popularity, passage support, source reliability, and semantic relatedness’ concatenation would be employed based on the different units associated with these examples.) It would have been obvious to one having ordinary skill in the art, having the teachings of Appel, Choi, Smallwood and Agarwal before him before the effective filing date of the claimed invention, to modify Appel, Smallwood and Choi to incorporate the ability concatenation, and metadata such as time of Agarwal. Given the advantage of information in concatenation forms allows ease of vector input and information in regards to time is related to retention, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 16
Appel and Choi and Smallwood do not disclose expressly wherein the integrating comprises using a context integration method including one or more or: concatenation; multiplication; concatenation and multiplication; pooling; and bi-interaction.
Agarwal discloses wherein the integrating comprises using a context integration method including one or more or: concatenation; multiplication; concatenation and multiplication; pooling; and bi-interaction. (Agarwal, 0130;  For each evidence-hypothesis pair, such systems/methods apply hundreds of methods that dissect and analyze the evidence along different scoring features such as type classification, time, geography, popularity, passage support, source reliability, and semantic relatedness. EC: To implement the information disclosed in the examples, ‘type classification, time, geography, popularity, passage support, source reliability, and semantic relatedness’ concatenation would be employed based on the different units associated with these examples.) It would have been obvious to one having ordinary skill in the art, having the teachings of Appel, Choi, Smallwood and Agarwal before him before the effective filing date of the claimed invention, to modify Appel, Smallwood and Choi to incorporate the ability concatenation, and metadata such as time of Agarwal. Given the advantage of information in concatenation forms allows ease of vector input and information in regards to time is related to retention, one having ordinary skill in the art would have been motivated to make this obvious modification.

14.	Claims 1-20 are rejected.

Conclusion – Final
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
16.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Michael Huntley can be reached at (303) 297-4307.  .  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129